Per Curiam
The quarter sessions very properly quashed the report, inasmuch as the viewers had not power to report conditionally,or, as in the case of a special verdict, to reserve the matters of law for the determination of the court. They were bound to dispose, in the first instance, of all the matters committed to them, whether constituted of law or of fact, subject however to review by the sessions. It would be improper to anticipate a question which may arise hereafter, whether the rights of the company have been assumed by the district, or whether the corporate owner of a franchise, is a subject for compensation under the general road law. That question may come up on another report, and we restrict ourselves to the ground on which the judgment of the court is clearly sustainable.*
Order of the Quarter Sessions affirmed.

 See 2 Serg. &. Rawle, 277.